      Case 3:18-cv-00329 Document 18 Filed on 09/09/19 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

 MORGAN HARRIS,                                 §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §             CASE NO. 3:18-cv-00329
                                                §
 WRIGHT NATIONAL FLOOD                          §
 INSURANCE COMPANY,                             §
                                                §
        Defendant.                              §


RE:    Harris v. Wright National Flood Insurance Company, 3:18-cv-00329, Agreed Plaintiffs
       and Defendant’s Request to Refer Case to Mediation with United States Magistrate
       Judge Andrew Edison

Dear Judge Hanks:

       The parties to the above-referenced civil case are interested in participating in a settlement

conference. Accordingly, the parties request that the Court refer this case to United States

Magistrate Judge Andrew M. Edison for purposes of mediation only.


                                              Law Office of Shane McClelland

                                              By: /s/ Shane McClelland
                                              Shane McClelland
                                              State Bar No. 24046383
                                              Southern District Bar No. 642324
                                              Attorney-in-Charge for Plaintiffs
                                              440 Cobia Drive, Ste. 101
                                              Katy, Texas 77494
                                              Phone: (713) 987-7107
                                              Fax: (832) 827-4207
                                              Email: Shane@hmtrial.com

                                              /s/ Alexander S. de Witt
                                              Alexander S. de Witt
                                              Virginia State Bar No. 42708
                                              Federal I.D. No. 3087027
Case 3:18-cv-00329 Document 18 Filed on 09/09/19 in TXSD Page 2 of 3



                               FREEBORN & PETERS LLP
                               901 East Byrd Street, Suite 950
                               Richmond, VA 23219
                               Telephone:    (804) 644-1300
                               Facsimile:    (804) 644-1354
                               E-mail: adewitt@freeborn.com

                               Bradley K. Jones
                               Texas State Bar No. 24060041
                               Federal ID No. 931122
                               BAKER & HOSTETLER, LLP
                               811 Main Street, Suite 1100
                               Houston, Texas 77002
                               Telephone:    (713) 751-1600
                               Facsimile:    (713) 751-1717
                               E-mail: bkjones@bakerlaw.com




                                  2
      Case 3:18-cv-00329 Document 18 Filed on 09/09/19 in TXSD Page 3 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

 MORGAN HARRIS,                              §
                                             §
        Plaintiff,                           §
                                             §
 v.                                          §            CASE NO. 3:18-cv-00329
                                             §
 WRIGHT NATIONAL FLOOD                       §
 INSURANCE COMPANY,                          §
                                             §
        Defendant.                           §

                                          ORDER

       Plaintiff and Defendant have requested that this matter be referred for a settlement

conference with United States Magistrate Judge Andrew M. Edison. Accordingly, this case is

referred to United States Magistrate Judge Andrew M. Edison for purposes of mediation only.




                                                          ______________________________
                                                          United States District Court Judge
